
	
		II
		111th CONGRESS
		1st Session
		S. 1190
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Bingaman (for
			 himself and Mrs. Hutchison) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide financial aid to local law enforcement
		  officials along the Nation’s borders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Law Enforcement Anti-Drug
			 Trafficking Act of 2009.
		2.Border Relief
			 Grant Program
			(a)Grants
			 authorized
				(1)In
			 generalThe Attorney General is authorized to award grants
			 to—
					(A)eligible law
			 enforcement agencies, or a coalition of such agencies, to provide the resources
			 described in subsection (b) to address drug-related criminal activity that
			 occurs in the jurisdiction of such agencies; and
					(B)institutions of
			 higher education that provide assistance to law enforcement agencies in
			 counties described in subparagraph (A) or (B) of subsection (d)(1) to provide
			 the resources described in subsection (b)(4).
					(2)Competitive
			 basisThe Attorney General shall award grants under this section
			 on a competitive basis.
				(3)PriorityIn
			 awarding grants for the uses described in paragraphs (1) through (3) of
			 subsection (b), the Attorney General shall give priority to law enforcement
			 agencies located in a county that is within 150 miles from the United States
			 border with Mexico.
				(b)Use of
			 fundsGrants awarded under this section may only be used to
			 provide additional resources for eligible law enforcement agencies to address
			 drug-related criminal activity, and for the training and assistance described
			 in paragraph (4) for organizations described in subsection (a)(2), including
			 resources to—
				(1)combat criminal
			 activities along the Southern border by—
					(A)obtaining,
			 upgrading, or maintain equipment;
					(B)hiring additional
			 personnel;
					(C)reimbursing
			 operational expenditures, including overtime and transportation costs;
			 and
					(D)providing other
			 assistance necessary to address drug-related criminal activity;
					(2)facilitate
			 information sharing and collaboration by—
					(A)establishing,
			 maintaining, or enhancing multi-jurisdictional intelligence gathering and
			 sharing activities;
					(B)facilitating
			 regional crime prevention and reduction efforts; and
					(C)strengthening
			 partnerships between Federal, tribal, State, and local law enforcement
			 agencies;
					(3)enhance jails,
			 community corrections, and detention operations by—
					(A)improving the
			 administration and operations of correction functions related to reducing and
			 preventing criminal narcotics activity;
					(B)improving access
			 to intelligence and collaboration between law enforcement and correctional
			 system personnel;
					(C)reducing the
			 recidivism rates of drug offenders; and
					(D)hiring detention,
			 probation, parole, and other corrections personnel for implementation of the
			 efforts described in this paragraph; and
					(4)provide training
			 and technical assistance, including training and assistance related to—
					(A)narcotics-related
			 kidnapping negotiation and rescue tactics;
					(B)intelligence and
			 information sharing on drug trafficking organizations; and
					(C)the interdiction
			 of narcotics, weapons, and illegal drug proceeds.
					(c)Application
				(1)In
			 generalEach eligible law enforcement agency, or coalition of
			 such agencies, seeking a grant under this section shall submit an application
			 to the Attorney General at such time, in such manner, and accompanied by such
			 information as the Attorney General may reasonably require.
				(2)ContentsEach
			 application submitted under paragraph (1) shall—
					(A)describe the
			 activities for which assistance under this section is sought; and
					(B)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements under this section.
					(d)DefinitionsIn
			 this section:
				(1)Eligible law
			 enforcement agencyThe term eligible law enforcement
			 agency means a tribal, State, or local law enforcement agency, including
			 a community corrections agency and any agency that employs prosecutors,
			 probation officers, or parole officers, which is located or performs duties
			 in—
					(A)Arizona,
			 California, New Mexico, or Texas; or
					(B)a jurisdiction
			 that has been designated by the Director of the Office of Drug Control Policy
			 as a High Intensity Drug Trafficking Area.
					(2)High intensity
			 drug trafficking areaThe term High Intensity Drug
			 Trafficking Area means any jurisdiction designated as a High
			 Intensity Drug Trafficking Area by the National Drug Control Program
			 under section 707 of the Office of National Drug Control Policy Reauthorization
			 Act of 1998 (21 U.S.C. 1706).
				(e)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated $100,000,000 for
			 each of the fiscal years 2010 through 2015 to carry out the provisions of this
			 section.
				(2)Allocation of
			 authorized fundsOf the amounts appropriated pursuant to
			 paragraph (1)—
					(A)not more than 33
			 percent may be set aside for High Intensity Drug Trafficking Areas; and
					(B)not more than 30
			 percent may be used for activities described in paragraphs (3) and (4) of
			 subsection (b).
					(3)Supplement not
			 supplantAmounts appropriated for grants pursuant to paragraph
			 (1) shall be used to supplement and not to supplant other tribal, State, and
			 local public funds obligated for the purposes provided under this
			 section.
				3.Enforcement of
			 Federal immigration lawNothing in this Act may be construed to
			 authorize tribal, State, or local law enforcement agencies or officers of such
			 agencies to exercise Federal immigration law enforcement authority.
		
